Title: To John Adams from A. Wrifford, 28 January 1813
From: Wrifford, A.
To: Adams, John



Hon. Sir
Boston Jany 28: 1813—

I have had the misfortune to lose the certificate which you had the goodness to give me last summer, recommending my mode of teaching the Art of Penmanship—As I am about going to the southward, to the cities of N York & Phila. if you would be so indulgent as to grant me a copy, or another of general purport and introduction, in those quarters, you will greatly facilitate my progress, and oblige one who will make his best endeavours to deserve will of community by faithful & useful exertions—
With the highest reverence & respect / I am Sincerely yours &C—

A: Wrifford